Exhibit 10.10

 

Tenancy Agreement

 

This agreement is made between the Landlord and the Tenant.



The Landlord : Inner Mongolia Yatai Boiler Co. Ltd   The Tenant : Asia Pacific
Boiler Corporation     The Premises : 3 KeZhen Industrial Street, Wuchun
District, Hohhot   Term : From 31st October 2015 to 30th October 2020 (5 years)
  Rent : RMB1,000.00 p.a.    

  

This agreement is made in four copies, each party shall hold two copies,
effective from the date of signature and chopped by both parties.

 



 



Confirmed and Accepted by the Landlord:   Confirmed and Accepted by the Tenant:
      [image_002.jpg]   [image_003.jpg]  Gong Chin Ong   Yang Chin Leong Inner
Mongolia Yatai Boiler Co. Ltd   Asia Pacific Boiler Corporation

 



